Case 2:19-cv-02188-DSF-MRW Document 33 Filed 05/03/19 Page 1 of 22 Page ID #:378




  11
  12 Proposed Counsel for Bradley D. Sharp,
     Permanent Receiver
  13
                         UNITED STATES DISTRICT COURT
  14
                       CENTRAL DISTRICT OF CALIFORNIA
  15
                        WESTERN DIVISION - LOS ANGELES
  16
     SECURITIES AND EXCHANGE                Case No. 2:19-cv- 02188- DSF- MRW
  17
     COMMISSION,
  18                                        NOTICE OF MOTION AND MOTION
                   Plaintiff,               OF RECEIVER FOR INSTRUCTIONS
  19                                        RE SCOPE OF RECEIVER'S
  20               v.                       DUTIES; MEMORANDUM OF
                                            POINTS AND AUTHORITIES AND
  21                                        DECLARATION OF BRADLEY D.
     DIRECT LENDING INVESTMENTS
  22 LLC,                                   SHARP
  23                                         Date:    June 3, 2019
                   Defendant.
  24                                         Time:    1:30PM
                                             Dept.:   Courtroom 7D
  25                                         Place:   United States District Court
  26                                                  Western Division
                                                      350 West 1st Street,
  27                                                  Los Angeles, CA 90012
  28

                                       1
        NOTICE OF MOTION AND MOTION FOR INSTRUCTIONS RE SCOPE OF RECEIVER' S DUTIES
Case 2:19-cv-02188-DSF-MRW Document 33 Filed 05/03/19 Page 2 of 22 Page ID #:379



   1          PLEASE TAKE NOTICE THAT on June 3, 2019, at 1:30 p.m. in Courtroom
   2 7D of the above-entitled Court, located at 350 West 1st Street, Los Angeles, CA
   3 92701-4516, Bradley D. Sharp, the Court-appointed permanent receiver (the
   4 "Receiver"), will and hereby does make this Motion for Instructions Regarding the
   5 Scope of the Receiver's Duties (the "Motion").
   6          The Receiver further seeks an order finding that notice of and the opportunity
   7 for hearing on the Motion provided to creditors and other interested parties is
   8 sufficient under the circumstances and under Local Civil Rule 66-7, including mail
   9 service on known non-investor creditors on May 3, 2019, and email service on
  10 investors through Opus Fund Services, as more fully described herein. Additionally,
  11 the Motion can be reviewed on the Receiver's website at https:llcases.stretto.com/dli.
  12          The Motion is made following the Receiver's contact with counsel for the
  13   Securities and Exchange Commission under Local Rule 7-3, and the Receiver is
  14 advised that the SEC generally does not oppose the Motion. There are numerous
  15 interested parties served with the Motion, making a pre-filing conference with the
  16 other interested parties impracticable.
  17          This Motion is based upon this Notice, the following Memorandum of Points
  18 and Authorities, the concurrently filed Declaration of Bradley D. Sharp, the separate
  19 notice of hearing on the Motion, and upon such further oral argument, testimony and
  20 evidence as may be received at the hearing on this matter.
  21          PLEASE TAKE FURTHER NOTICE that pursuant to Local Rule 7-9, any
  22 party who opposes the Motion must, not later than 21 days before the date of the
  23 hearing on the motion, serve upon all other parties and file with the Clerk either (a)
  24 the evidence upon which the opposing party will rely in opposition to the motion and
  25   a brief but complete memorandum which shall contain a statement of all the reasons
  26 in opposition thereto and the points and authorities upon which the opposing party
  27 will rely, or (b) a written statement that that party will not oppose the motion.
  28 Ill
                                               2
           NOTICE OF MOTION AND MOTION FOR INSTRUCTIONS RE SCOPE OF RECEIVER' S DUTIES
Case 2:19-cv-02188-DSF-MRW Document 33 Filed 05/03/19 Page 3 of 22 Page ID #:380



   1 Evidence presented in all opposing papers shall comply with the requirements of
   2 L.R. 7-6, 7-7 and 7-8.
   3
   4 DATED: May 3, 2019                  DIAMOND McCARTHY LLP
   5                                     By: /s/ Kathy Bazoian Phelps
                                             Kathy Bazoian Phelps
   6                                         Proposed Counsel for Bradley D. Sharp,
   7                                         Permanent Receiver
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                          3
        NOTICE OF MOTION AND MOTION FOR INSTRUCTIONS RE SCOPE OF RECEIVER'S DUTIES
Case 2:19-cv-02188-DSF-MRW Document 33 Filed 05/03/19 Page 4 of 22 Page ID #:381



   1         Bradley D. Sharp, the Court-appointed permanent receiver (the "Receiver"),
   2 hereby files his Motion for Instructions re Scope of Receivership (the "Motion").
   3                MEMORANDUM OF POINTS AND AUTHORITIES
   4                                            I.
   5                         SUMMARY OF RELIEF REQUESTED
   6         The Receiver brings this Motion to clarify the scope of his duties in his
   7 capacity as the Receiver over defendant Direct Lending Investments LLC ("DLI"),
   8 and Direct Lending Income Fund, L.P., Direct Lending Income Feeder Fund, Ltd.,
   9 DLI Capital, Inc., DLI Lending Agent, LLC, and DLI Assets Bravo, LLC and their
  10 successors, subsidiaries and affiliated entities (the "Receivership Entity"). Though
  11   the Receiver believes that he has plenary powers and discretion as permanent equity
  12 receiver over the Receivership Entity to take all steps necessary or appropriate to
  13 address, manage, protect and preserve the entities and assets of the estate including
  14 the matters covered in this Motion, the Receiver requests entry of an order setting
  15 for the particular duties identified herein and authority to take certain actions
  16 regarding the business operations of the Receivership Entity. Specifically, the
  17 Receiver requests authority for the following:
  18         1. To reject leases and executory contracts if not in the best interest of the
  19            estate, and to enter into sublease agreements in his business judgment if
  20            such agreement would be in the best interest of the estate.
  21         2. To sublease the business premises of the Receivership Entity utilizing the
  22            services of a broker to be compensated at market, or below market rates.
  23         3. To compromise or settle claims in the ordinary course of business for
  24            amounts in controversy, or discounts, not to exceed $100,000 without
  25            further court authority. If outside of the ordinary course of business or for
  26            matters exceeding $100,000, the Receiver shall seek further Court
  27            authority.
  28         4. To operate the business of the Receivership Entity m his business

                                        1
         NOTICE OF MOTION AND MOTION FOR INSTRUCTIONS ON SCOPE OF RECEIVER'S DUTIES
Case 2:19-cv-02188-DSF-MRW Document 33 Filed 05/03/19 Page 5 of 22 Page ID #:382



   1            discretion in amounts not to exceed those set forth in the budget attached
   2            hereto as Exhibit "l" through July 31, 2019.
   3         5. To terminate employees and enter into ordinary course severance
   4            arrangements.
   5         6. To liquidate or sell assets in the ordinary course of business, including
   6            accepting payoffs in the full amount owed, without further Court
   7            authority. If the Receiver proposes to sell or liquidate any assets outside of
   8            the ordinary course of business, the Receiver shall seek further Court
   9            authority.
  10         7. To waive prepayment penalties in his business discretion.
  11         The Receiver also seeks an order approving the notice and opportunity for
  12 hearing given on this Motion as adequate under the circumstances under Local Civil
  13 Rule 66-7.
  14                                            II.
  15                              PROCEDURAL HISTORY
  16         On April 1, 2019, this Court entered Preliminary Injunction Order and Order
  17 Appointing Permanent Receiver ("Receiver Order"), Doc. No. 10, appointing
  18 Bradley D. Sharp ("Receiver") as permanent receiver for the estate of defendant
  19 Direct Lending Investments LLC ("DLI"), and Direct Lending Income Fund, L.P.,
  20 Direct Lending Income Feeder Fund, Ltd., DLI Capital, Inc., DLI Lending Agent,
  21   LLC, and DLI Assets Bravo, LLC and their successors, subsidiaries and affiliated
  22 entities (the "Receivership Entity"). The Receiver Order was the result of a
  23   stipulation by defendant DLI and the other entities for the appointment of a
  24 permanent receiver.
  25         The Receiver has been granted the full powers of an equity receiver over all
  26 funds, property and assets belonging to, being managed by or in the possession of
  27 or control of the Receivership Entity. (Receiver Order, Section VI). In addition,
  28 among other things, the Receiver Order provides that the Receiver has been granted

                                        2
         NOTICE OF MOTION AND MOTION FOR INSTRUCTIONS ON SCOPE OF RECEIVER'S DUTIES
Case 2:19-cv-02188-DSF-MRW Document 33 Filed 05/03/19 Page 6 of 22 Page ID #:383



   1 specific powers sue, marshal, collect and take possession of the Receivership
   2 Entity's property, to take control over the Receivership Entity's bank and brokerage
   3 accounts, to investigate and conduct discovery to locate and account for the assets
   4 of or managed by the Receivership Entity, and to "take such action as is necessary
   5 and appropriate to preserve and take control of and to prevent the dissipation,
   6 concealment, or disposition of any assets of or managed by the Receivership
   7 Entity." (Receiver Order Section VI.A. and D.)
   8         As the Receiver has begun to familiarize himself with the business operations
   9 of the Receivership Entity as well as the assets, he seeks to more specifically define
  10 his duties, seeks specific authorization to engage in ordinary course activities
  11   without further order of the Court, and seeks approval of his budget for the early
  12 months of this case.
  13         The entities comprising the Receivership Entity are operating businesses in
  14 that their assets consist of portfolios of loans made by the Receivership Entity to
  15 third party borrowers, with loans ranging in size from $1 to $2 million to
  16 approximately $200 million. DLI obtained investors for its loan portfolios through
  17 two "feeder" funds which were structured as limited partnerships, one covering the
  18 United States investors (Direct Lending Income Fund, L.P. ("DLIF")) and one
  19 located in the Cayman Islands covering investments made through a related
  20 Cayman Islands limited partnership, Direct Lending Income Feeder Fund, Ltd.
  21   ("DLIFF. ")
  22         In tum, the funds obtained by the feeder funds were loaned directly or
  23   indirectly to third party borrowers, and the third party borrowers in tum were
  24 generally lenders which made loans or extensions of credit to others (the
  25 "subsequent loans"). The subsequent loans became collateral for the funds loaned
  26 by DLIF and DLIFF. DLI manages approximately 25 or 26 lending relationships
  27 with third party borrowers. When the third party borrower under such a lending
  28 relationship defaults, DLI may then cause the loan to be foreclosed on and assume

                                            3
         NOTICE OF MOTION AND MOTION FOR INSTRUCTIONS ON SCOPE OF RECEIVER'S DUTIES
Case 2:19-cv-02188-DSF-MRW Document 33 Filed 05/03/19 Page 7 of 22 Page ID #:384



   1 management and control of the underlying loan and account receivable collateral of
   2 the third party borrower.
   3        The Receiver is evaluating the portfolio of loans, which comprise the major
   4 assets of the receivership estate. The Receiver has previously reported that in
   5 addition to the concerns regarding the value and collectability of the loans made to
   6 Quarterspot detailed in the complaint initiating this action by the SEC, there is
   7 another major loan with a value listed on the Receivership Entity books of $192
   8 million to VoIP Guardian Partners I LLC ("VoIP GP") as to which collectability is
   9 uncertain in that VoIP GP has filed a voluntary Chapter 7 petition for liquidation.
  10 Additionally, the Receiver has learned that other assets held in the portfolio are not
  11 well underwritten, documented or maintained, such that issues with respect to
  12 valuation and collectability may extend beyond Quarterspot and VoIP GP. The
  13 Receiver intends to file a motion to engage an investment banker to assist him in
  14 evaluating the assets.
  15        The Receiver continues to evaluate the financial status of the Receivership
  16 Entity. Among other issues with respect to the assets, the status and book value of
  17 the loan portfolio in light of the bankruptcy of VoIP GP and issues alleged
  18 regarding Quarterspot will hinder any future operations as a going business to
  19 solicit new investments and make loans to third parties, as will the lack of adequate
  20 infrastructure to operate the business. The Receiver is winding down the onsite
  21   business operations of DLI and is evaluating the best manner of administration of
  22 the loan portfolio. The Receiver is not accepting new investor funds or otherwise
  23 engaged in active business operations at this time.
  24         Based on the information he has learned to date, the Receiver believes that it
  25 is in the best interest of the estate downsize the business operations as quickly as
  26 possible and to handle matters that arise in the ordinary course of business relative
  27 to the loan portfolios as cost effectively as possible. The Receiver anticipates filing
  28 a subsequent motion in the near future regarding his proposed longer terms course

                                             4
         NOTICE OF MOTION AND MOTION FOR INSTRUCTIONS ON SCOPE OF RECEIVER'S DUTIES
Case 2:19-cv-02188-DSF-MRW Document 33 Filed 05/03/19 Page 8 of 22 Page ID #:385



   1 of action relative to the loan portfolios.
   2                                              III.
   3        CLARIFICATION RE SCOPE OF RECEIVERSHIP REQUESTED
   4         A. Relief Requested
   5         In order to execute his duties under the Receivership Order, the Receiver
   6 seeks clarification of his duties to confirm that he is authorized to engage in the
   7 following activities and take the following actions:
   8         1. To reject leases and executory contracts if not in the best interest of the
   9            estate, and to enter into sublease agreements in his business judgment if
  10            such agreement would be in the best interest of the estate.
  11         2. To sublease the business premises of the Receivership Entity utilizing the
  12            services of a broker to be compensated at market, or below market rates.
  13         3. To compromise or settle claims in the ordinary course of business for
  14            amounts in controversy, or discounts, not to exceed $100,000 without
  15            further court authority. If outside of the ordinary course of business or for
  16            matters exceeding $100,000, the Receiver shall seek further Court
  17            authority.
  18         4. To operate the business of the Receivership Entity in his business
  19            discretion in amounts not to exceed those set forth in the budget attached
  20            hereto as Exhibit "l" through July 31, 2019.
  21         5. To terminate employees and enter into ordinary course severance
  22            arrangements.
  23         6. To liquidate or sell assets in the ordinary course of business, including
  24            accepting payoffs in the full amount owed, without further Court
  25            authority. If the Receiver proposes to sell or liquidate any assets outside of
  26            the ordinary course of business, the Receiver shall seek further Court
  27            authority.
  28         7. To waive prepayment penalties in his business discretion.

                                       5
        NOTICE OF MOTION AND MOTION FOR INSTRUCTIONS ON SCOPE OF RECEIVER'S DUTIES
Case 2:19-cv-02188-DSF-MRW Document 33 Filed 05/03/19 Page 9 of 22 Page ID #:386



   1         B. Need for Relief Requested
   2             1. The Lease
   3         The Receiver took over the leased office space of the Receivership Entity
   4 upon his appointment on April 1, 2019. The offices are large and not fully
   5 occupied. Additionally, the business operations were designed to operate remotely,
   6 so the Receiver does not believe that there is an ongoing need for the office space.
   7 He has been in discussions with the landlord and believes that the most cost-
   8 effective and beneficial course of action with respect to the lease is to sublease the
   9 space for the remainder of the lease term. The landlord is not willing to abate rent
  10 or release the Receiver from the balance of the lease term. The Receiver proposes to
  11   engage a broker at a rate structure that is at market, or below market rates, to assist
  12 in locating a subtenant for the office space so that the estate can realize the value of
  13 the remainder of the lease term.
  14             2. The Business Operations
  15         Upon the Receiver's appointment, DLI had 16 employees and one
  16 temporary/contract employee. In addition to the management team, the employees
  17 include accounting personnel, employees assigned to investor relations who
  18 respond to investor inquiries, personnel involved in loan and related collections,
  19 and legal personnel. The Receiver has spent the first month in taking possession of
  20 the books and records of the Receivership Entity and in evaluating both the assets
  21   and ongoing business operations. His focus has been on ascertaining the current
  22 status of the various loan portfolios that constitute the primary assets of the estate.
  23   The management team has been cooperative and helpful both in assisting with the
  24 transition and in handling day to day affairs as they arise.
  25         However, because of the nature of the assets and the fact that the Receiver is
  26 not operating the business in the sense of bringing in new investors, the Receiver
  27 does not need the same level of staffing as DLI had in place prior to his
  28 appointment. Therefore, in addition to moving out of the business space, the

                                        6
         NOTICE OF MOTION AND MOTION FOR INSTRUCTIONS ON SCOPE OF RECEIVER' S DUTIES
Case 2:19-cv-02188-DSF-MRW Document 33 Filed 05/03/19 Page 10 of 22 Page ID #:387



    1 Receiver believes it is appropriate to significantly reduce the number of employees,
    2 and he does not believe that any onsite employees are necessary. The Receiver has
    3 entered, and intends to enter, into ordinary course severance agreements with
    4 employees that he determines are no longer necessary to the business operations.
    5         The Receiver does, however, believe it is necessary to continue to employ
    6 certain key employees to assist him in the transfer of knowledge and administration
    7 of the existing assets. The Receiver has prepared a budget for the next three months,
    8 which is attached hereto as Exhibit "1" (the "Budget"). The Budget includes costs
    9 for these key employees, among other costs of operations, during this transition
  10 time. The Budget may tum out to exceed actual costs of operations depending on
  11    how quickly the transition is made. If the transition will take longer than three
  12 months, the Receiver will seek additional Court authority.
   13             3. The Loan Portfolio
   14         As the Receiver previously reported to the Court, DLI has foreclosed on
   15 some of the loan portfolios which served as security for loans that DLI had made.
   16 DLI has employed counsel to help collect the underlying assets collateralizing the
   17 loans, consisting primarily of accounts receivable. These portfolios consist of
   18 numerous small loans which are in the process of being collected. The Receiver
   19 expects that there will be many proposed settlements of the accounts receivable and
  20 loan claims the Receiver will be asked to approve. To the extent further authority
  21    or approval of the Court is needed, the Receiver recommends and requests that he
  22 be granted immediate settlement authority by the Court to compromise these and
  23    similar claims and to provide discounts to resolve the collection of loans and
  24 accounts receivable in the ordinary course of the Receivership Entity's business for
  25 matters in controversy and for discounts that do not exceed $100,000. In addition
   26 to the inordinate expense that would be involved in obtaining Court approval of
   27 individual or even groups of small settlements, in order to effectively settle and
   28 collect those claims, the Receiver needs to be able to obtain prompt payment upon

                                                7
          NOTICE OF MOTION AND MOTION FOR INSTRUCTIONS ON SCOPE OF RECEIVER'S DUTIES
Case 2:19-cv-02188-DSF-MRW Document 33 Filed 05/03/19 Page 11 of 22 Page ID #:388



    1 acceptance of the settlement proposal or risk the settlement not being completed or
    2 paid to the detriment of the estate and its creditors.
    3         Additionally, some of the obligors on the loan transactions are seeking to
    4 refinance and make an early payout on their obligations. The Receiver seeks
    5 authority to accept early payouts in full but to waive prepayment penalties. The
    6 Receiver believes that the incentive to obtain early payoffs is increased by this
    7 waiver and that the estate will benefit substantially if loan obligations are paid off in
    8 full at this time.
    9         The Receiver has not yet fully determined the long term strategy with respect
   10 to the balance of the loan portfolio but seeks clarification that he has authority to
  11    sell or liquidate assets in the ordinary course of business. The Receiver intends to
  12 file a motion to seek to employ an investment banker to assist him in the evaluation
   13   of the assets. If he determines to sell any assets outside of the ordinary course of
   14 business, he will seek Court authority to do so.
   15                                              IV.
   16          THE COURT HAS DISCRETION TO DEFINE THE SCOPE OF
  17                                     RECEIVERSHIP
  18          It is well within the Court's authority to grant the relief requested. See SE. C.
   19 v. Hardy, 803 F.2d 1034, 1037 (9th Cir. 1986) ("[A] district court's power to
  20 supervise an equity receivership and to determine the appropriate action to be taken
  21    in the administration of the receivership is extremely broad."). Because the
  22 "primary purpose of equity receiverships is to promote orderly and efficient
  23    administration of the estate . . . for the benefit of creditors," courts routinely
  24 establish claims bar dates and claims procedures in receivership actions to identify
  25    claimants and creditors and to analyze their claims in a timely and cost-efficient
  26 manner. Id.; see also S.E.C. v. Billion Coupons, Inc., Nos. 09-00068JMS-LEK, 09-
  27 00069JMS-LEK, 2009 WL 2143534, at *4 (D. Haw. July 13, 2009) (citing the
  28 court's broad discretion in receivership actions in approving bar date and claims

                                               8
          NOTICE OF MOTION AND MOTION FOR INSTRUCTIONS ON SCOPE OF RECEIVER'S DUTIES
Case 2:19-cv-02188-DSF-MRW Document 33 Filed 05/03/19 Page 12 of 22 Page ID #:389



    1 procedure); S.E.C. v. Alanar, Inc., No. 1:05-cv-01102-DFH-TAB, 2009 WL
   2   1664443, at *3-4 (S.D. Ind. June 12, 2009) (same). Pursuant to this authority, the
   3 Receiver believes it is reasonable and necessary that the scope of his duties include
   4 the specific matters set forth herein.
   5                                               IV.
   6                 NOTICE OF THE HEARING ON THIS MOTION
   7         The Receiver has served notice of the hearing on this Motion on the parties
   8 and by mail to the known non-investor creditors of the Receivership Entity. The
   9 Receiver has posted the notice of hearing and the Motion on the Receiver's website
  10 (https://cases.stretto.com/dli) as well as through the noticing software for investors.
  11   (Opus iSymphony Investor Portal). The Receiver has also directed Opus Fund
  12 Services, the outside company that provides investors notices under the applicable
  13 corporate governance documents, to email the notice of hearing to all investors by
  14 May 7, 2019, the earliest date possible for Opus to complete the email service. The
  15 Receiver believes this notice complies with the provisions of Local Civil Rule 66-7
  16 to the extent that notice to investors is required and is reasonable, appropriate, and
  17 the most cost-effective means of providing notice of the hearing under the
  18 circumstances, since there are approximately 975 investors both in the United States
  19 and overseas.
  20                                               v.
  21                                     CONCLUSION
  22         WHEREFORE, the Receiver respectfully requests entry of an order further
  23   delineating the scope of the Receiver's duties as set forth herein and for all other
  24 appropriate relief.
  25   DATED: May 3, 2019                     DIAMOND McCARTHY LLP
  26
                                              By: /s/ Kathy Bazoian Phelps
  27
                                                  Kathy Bazoian Phelps
  28                                              Proposed Counsel for Bradley D. Sharp
                                                  Permanent Receiver
                                               9
         NOTICE OF MOTION AND MOTION FOR INSTRUCTIONS ON SCOPE OF RECEIVER'S DUTIES
Case 2:19-cv-02188-DSF-MRW Document 33 Filed 05/03/19 Page 13 of 22 Page ID #:390



    1                         DECLARATION OF BRADLEY D. SHARP
   2          I, Bradley D. ShafJ?, declare:
   3           1.    I was appointed Receiver by this Court for defendant Direct Lending
   4 Investments LLC ("DLI"), and Direct Lending Income Fund, L.P., Direct Lending
   5 Income Feeder Fund, Ltd., DLI Capital, Inc., DLI Lending Agent, LLC, and DLI
   6 Assets Bravo, LLC and their successors, subsidiaries and affiliated entities (the
   7 "Receivership Entity") by order entered on April 1, 2019.
   8          2.     I submit this Declaration in support of the concurrently filed Motion
   9 for for Instructions Regarding the Scope of the Receiver's Duties (the "Motion").
  10          3.     I have personal knowledge of the facts set forth in this Declaration,
  11    and, if called to testify, could testify competently thereto.
  12          4.     As Receiver over the Receivership Entity, I have worked diligently to
  13 administer the Receivership Estate. My team and I have spent considerable time
  14 and resources examining the numerous documents related to the Receivership
  15 Entity. I have begun to familiarize myself with the business operations of the
  16 Receivership Entity as well as the assets and now seek to more specifically define
  17 my duties, as well as to obtain specific authorization to engage in ordinary course
  18 activities without further order of the Court, and to obtain approval of my budget
  19 for the early months of this case.
  20          5.     The entities compnsmg the Receivership Entity are operating
  21    businesses in that their assets consist of portfolios of loans made by the
  22 Receivership Entity to third party borrowers, with loans ranging in size from $1 to
  23    $2 million to approximately $200 million.         DLI obtained investors for its loan
  24 portfolios through two "feeder" funds which were structured as limited
  25 partnerships, one covering the United States investors (Direct Lending Income
  26 Fund, L.P. ("DLIF")) and one located in the Cayman Islands covering investments
  27 made through a related Cayman Islands limited partnership, Direct Lending Income
  28 Feeder Fund, Ltd. ("DLIFF.")

                                                 10
          NOTICE OF MOTION AND MOTION FOR INSTRUCTIONS ON SCOPE OF RECEIVER'S DUTIES
Case 2:19-cv-02188-DSF-MRW Document 33 Filed 05/03/19 Page 14 of 22 Page ID #:391



    1         6.     In tum, the funds obtained by the feeder funds were loaned directly or
   2 indirectly to third party borrowers, and the third party borrowers in tum were
   3 generally lenders which made loans or extensions of credit to others (the
   4 "subsequent loans"). The subsequent loans became collateral for the funds loaned
   5 by DLIF and DLIFF. DLI manages approximately 25 or 26 lending relationships
   6 with third party borrowers. When the third party borrower under such a lending
   7 relationship defaults, DLI may then cause the loan to be foreclosed on and assume
   8 management and control of the underlying loan and account receivable collateral of
   9 the third party borrower.
  10          7.     I am evaluating the portfolio of loans, which comprise the major assets
  11    of the receivership estate. I have previously reported that in addition to the concerns
  12 regarding the value and collectability of the loans made to Quarterspot detailed in
  13 the complaint initiating this action by the SEC, there is another major loan with a
  14 value listed on the Receivership Entity books of $192 million to VoIP Guardian
  15 Partners I LLC ("VoIP GP") as to which collectability is uncertain in that VoIP GP
  16 has filed a voluntary Chapter 7 petition for liquidation. Additionally, I have learned
  17 that other assets held in the portfolio are not well underwritten, documented or
  18 maintained, such that issues with respect to valuation and collectability may extend
  19 beyond Quarterspot and VoIP GP. I intend to file a motion to engage an investment
  20 banker to assist me in evaluating the assets.
  21          8.     I continue to evaluate the financial status of the Receivership Entity.
  22 Among other issues with respect to the assets, the status and book value of the loan
  23 portfolio in light of the bankruptcy of VoIP GP and issues alleged regarding
  24 Quarterspot will hinder any future operations as a going business to solicit new
  25 investments and make loans to third parties, as will the lack of adequate
  26 infrastructure to operate the business. I am winding down the onsite business
  27 operations of DLI and am evaluating the best manner of administration of the loan
  28 portfolio. I am not accepting new investor funds or otherwise engaged in active

                                               11
          NOTICE OF MOTION AND MOTION FOR INSTRUCTIONS ON SCOPE OF RECEIVER'S DUTIES
Case 2:19-cv-02188-DSF-MRW Document 33 Filed 05/03/19 Page 15 of 22 Page ID #:392



    1 business operations at this time.
    2         9.     Based on the information I have learned to date, I believe that it is in
    3 the best interest of the estate downsize the business operations as quickly as
    4 possible and to handle matters that arise in the ordinary course of business relative
    5 to the loan portfolios as cost effectively as possible. I anticipate filing a subsequent
    6 motion in the near future regarding my proposed longer terms course of action
    7 relative to the loan portfolios.
    8         10.    I took over the leased office space of the Receivership Entity upon his
    9 appointment on April 1, 2019.         The offices are large and not fully occupied.
   10 Additionally, the business operations were designed to operate remotely, so I do not
   11   believe that there is an ongoing need for the office space. I have been in discussions
   12 with the landlord and believe that the most cost-effective and beneficial course of
   13 action with respect to the lease is to sublease the space for the remainder of the
   14 lease term. The landlord is not willing to abate rent or release the estate from the
   15 balance of the lease term. I propose to engage a broker who I will pay a fee at
   16 market or below market rates to assist in locating a subtenant for the office space so
   17 that the estate can realize the value of the remainder of the lease term.
   18         11.    Upon    my    appointment,     DLI   had    16   employees     and   one
   19 temporary/contract employee. In addition to the management team, the employees
  20 include accounting personnel, employees assigned to investor relations who
  21    respond to investor inquiries, personnel involved in loan and related collections,
  22 and legal personnel. I have spent the first month in taking possession of the books
  23 and records of the Receivership Entity and in evaluating both the assets and
  24 ongoing business operations. My focus has been on ascertaining the current status
  25 of the various loan portfolios that constitute the primary assets of the estate. The
  26 management team has been cooperative and helpful both in assisting with the
  27 transition and in handling day to day affairs as they arise.
  28          12.    However, because of the nature of the assets and the fact that I am not

                                               12
          NOTICE OF MOTION AND MOTION FOR INSTRUCTIONS ON SCOPE OF RECEIVER'S DUTIES
Case 2:19-cv-02188-DSF-MRW Document 33 Filed 05/03/19 Page 16 of 22 Page ID #:393



    1 operating the business in the sense of bringing in new investors, I do not need the
   2 same level of staffing as DLI had in place prior to my appointment. Therefore, in
   3 addition to moving out of the business space, I believe it is appropriate to
   4 significantly reduce the number of employees, and I do not believe that any onsite
   5 employees are necessary. I have entered, and intend to enter, into ordinary course
   6 severance agreements with employees that I determine are no longer necessary to
   7 the business operations.
   8         13.   I do, however, believe it is necessary to continue to employ certain key
   9 employees to assist me in the transfer of knowledge and administration of the
  10 existing assets. I have has prepared a budget for the next three months, which is
  11   attached hereto as Exhibit "l" (the "Budget"). The Budget includes costs for these
  12 key employees, among other costs of operations, during this transition time. The
  13 Budget may tum out to exceed actual costs of operations depending on how quickly
  14 the transition is made. If the transition will take longer than three months, I will
  15 seek additional Court authority.
  16         14.   As I have previously reported to the Court, DLI has foreclosed on
  17 some of the loan portfolios which served as security for loans that DLI had made.
  18 DLI has employed counsel to help collect the underlying assets collateralizing the
  19 loans, consisting primarily of accounts receivable. These portfolios consist of
  20 numerous small loans which are in the process of being collected. I expect that
  21   there will be many proposed settlements of the accounts receivable and loan claims
  22 I will be asked to approve. To the extent further authority or approval of the Court
  23   is needed, I recommend and requests that I be granted immediate settlement
  24 authority by the Court to compromise these and similar claims and to provide
  25 discounts to resolve the collection of loans and accounts receivable in the ordinary
  26 course of the Receivership Entity's business for matters in controversy and for
  27 discounts that do not exceed $100,000. In addition to the inordinate expense that
  28 would be involved in obtaining Court approval of individual or even groups of

                                            13
         NOTICE OF MOTION AND MOTION FOR INSTRUCTIONS ON SCOPE OF RECEIVER'S DUTIES
Case 2:19-cv-02188-DSF-MRW Document 33 Filed 05/03/19 Page 17 of 22 Page ID #:394



    1 small settlements, in order to effectively settle and collect those claims, I need to be
   2 able to obtain prompt payment upon acceptance of the settlement proposal or risk
   3 the settlement not being completed or paid to the detriment of the estate and its
   4 creditors.
   5          15.   Additionally, some of the obligors on the loan transactions are seeking
   6 to refinance and make an early payout on their obligations. I seeks authority to
   7 accept early payouts in full but to waive prepayment penalties. I believe that the
    8 incentive to obtain early payoffs is increased by this waiver and that the estate will
   9 benefit substantially if loan obligations are paid off in full at this time.
  10          16.   I have not yet fully determined the long term strategy with respect to
  11   the balance of the loan portfolio but seeks clarification that I have authority to sell
  12 or liquidate assets in the ordinary course of business. I intend to file a motion to
  13   seek to employ an investment banker to assist him in the evaluation of the assets. If
   14 I determine to sell any assets outside of the ordinary course of business, I will seek
   15 Court authority to do so.
  16          17.    There are approximately 975 investors in the Receivership Entity both
   17 m the United States and overseas.          I have a website for investors to obtain
   18 information regarding the receivership (https://cases.stretto.com/dli). Additionally,
   19 Opus iSymphony Investor Portal, has been used by DLI to disseminate information
  20 to investors. I have used Opus Fund Services, a third party company which provides
  21   notices to investors of information regarding their investments through email under
  22 the provisions of the corporate governance documents. I have instructed Opus Fund
  23   Services to send email notice to all investors of the Receivership Entity of this
  24 Motion, which will be completed by May 7, 2019, the earliest possible date for
  25   completion after Opus received the notice of hearing on May 3, 2019.
  26 Ill
  27 Ill
     Ill
  28

                                               14
           NOTICE OF MOTION AND MOTION FOR INSTRUCTIONS ON SCOPE OF RECEIVER'S DUTIES
Case 2:19-cv-02188-DSF-MRW Document 33 Filed 05/03/19 Page 18 of 22 Page ID #:395




      1        I declare under penalty of perjury under the laws of the United States of
      2 America that the foregoing is true and correct.
      3        Executed on May  2 ,2019, at Los An~fornia
      4
      5
                                                    ~
                                                    -~a~d-
                                                         le_
                                                           y_D_.-S-
                                                                  ha-~
                                                                     ~~~~~~~~­

      6                                             Permanent Receiver
      7
      8
      9
     10
     11
     12
     13

     14
     15
     16
     17
     18
     19

     20
     21
     22
     23
    24
     25
     26
     27
    28

                                               15
           NOTICE OF MOTION A D MOTfON FOR INSTRUCTIONS ON SCOPE O F RECEIVER'S DUTJES
Case 2:19-cv-02188-DSF-MRW Document 33 Filed 05/03/19 Page 19 of 22 Page ID #:396




                               EXHIBIT 1
                                Case 2:19-cv-02188-DSF-MRW Document 33 Filed 05/03/19 Page 20 of 22 Page ID #:397
Direct Lending Investments                                                                                                                                                                        DRAFT - Subject to Change
13 Week Cash Flow Forecast - Excluding Receipts                                                                                                                                      ~ OIR.ECT LEt-IDING
                                                                                                                                                                                         INVl:5 I Mt:N T5
Conso li dated
As of May 1, 2019
$in OOO's




Disbursements:
  Payroll
  Building Rent & Expenses
                                        ..Week Ending




                                                  89
                                                  37
                                                               87           81            84           95
                                                                                                       37
                                                                                                                   77          73          77          82
                                                                                                                                                       37
                                                                                                                                                                   77          73          77             82
                                                                                                                                                                                                          37
                                                                                                                                                                                                                   1,054
                                                                                                                                                                                                                     148
  Other Operating (see pg. 2)                     16           23           12              9          13          26          13           9          13          26          16            9            13         197
  OCP Services (see pg. 3)                       175           10                           4         158          25                                             102          15                                    489
 Taxes                                                                                                              0                                                                                                   0
   Operating Disbursements                       317          120           93            96          303         128          8S          86        132          205         104          86           132        1,888


   Net Cash Flow from Operations                (317)        (120)         (93)           (96)       (303)       (128)        (85)        (86)       (132)       (205)       (104)         (86)         (132)      (1,888)


  Required Funding Request (TBD) 111           S,000                                                                                                                                                               5,000

                                121
  Receivership Professionals       :
   Receiver                                      200                                                  lSO                                            115                                                llS          S80
   Diamond McCarthy                              200                                                  100                                            100                                                100          500
   BRG                                            10                                                   25                                              so                                               500          58S
   Stretto                                        10                                                   2S                                            100                                                100          23S
   Callas Crill                                   50                                                   so                                              so                                                so          200
                        3
   Investment Banker i l
                                                 470                                                  3SO                                            41S                                                86S        2,100


     Net Cash Flow                        $ (5,787) $        (120) $       (93) $         (96) $     (653) $     (128) $      (SS) $      (86)   $   (547) $     (205) $     (104) $       (86) $      (997) $ (8,988)

 Cash, Beginning Balance                  $ 3S,189      $ 29,402     $ 29,282     $ 29,189       $ 29,092    $ 28,440    $ 28,312    $ 28,226 $ 28,140       $ 27,593    $ 27,388    $ 27, 284    $ 27,198      $ 35,189
   Net Cash Flow                              (S,787)        (120)         (93)           {96)       {6S3)       (128)        (8S)        (86)       (S47)       (205)       (104)     (86)    (997)              (8,988)
 Cash, Ending Balance                     $ 29,402      $ 29,282     $ 29,189     $ 29,092       $ 28,440 $ 28,312       $ 28,226    $ 28,140 $ 27,S93       $ 27,388    $ 27,284 $ 27,198 $ 26,201             $ 26,201


[1] The Receiver is still reviewing requests received for funding of exisiting assets .
[2] Receivership fees and expenses are presented on a monthly accrual basis.
[3] Success fee to be pa id upon sale or refinancing closing(s).




                                                                                                                                                                                                                             1
                                Case 2:19-cv-02188-DSF-MRW Document 33 Filed 05/03/19 Page 21 of 22 Page ID #:398

Direct Lending Investments
Cash Flow Forecast                                                                                                                                                                   fP\ DIREC T LENDING
                                                                                                                                                                                      ~ INVE.Slfwll:;Nl.S
Other Operating Disbu rsements




GP
     General & Administrative
        Schwab Compliance Technologies, Inc       $           $            $           $           $           $            $           $           $           $            $            $           $               $
        De Lage Landen Financial Services, Inc.                    4,000                                            4,000                                            4,000                                                 12,000
        Smarsh                                        1,200                                            1,200                                            1,200                                             1,200             4,800
     IT Services & Software
        Adobe                                                                  1,500                                            1,500                                             1,500                                     4,500
        Advanced Networks Solutions                                7,000                                            7,000                                            7,000                                                 21,000
        Amazon Web Services                           1,500                                            1,500                                            1,500                                             1,500             6,000
        Atlass ian                                                    50                                               50                                               50                                                    150
        Broadvoice                                                 1,200                                            1,200                                            1,200                                                  3,600
        Drop box                                                     100                                              100                                              100                                                    300
        Officel                                        300                                              300                                              300                                               300              1,200
        Send2fax.com                                                  10                                               10                                               10                                                     30
        Spectrum Business                                          1,300                                            1,300                                            1,300                                                  3,900
        Turbo Bridge                                                 100                                              100                                              100                                                    300
     Other Operating Expenses
        Jerome Alona                                  1,000                    1,000                   1,000                    1,000                   1,000                     1,000                   1,000             7,000
        CS Disco Inc                                                           1,000                                            1,000                                             4,500                                     6,500
        Enoch Kim                                     2,000        2,000       2,000       2,000       2,000        2,000       2,000       2,000       2,000        2,000        2,000       2,000       2,000            26,000
        Robert Half International Inc.                1,300        1,300       1,300       1,300       1,300        1,300       1,300       1,300       1,300        1,300        1,300       1,300       1,300            16,900
                                                      7,300       17,060       6,800       3,300       7,300       17,060       6,800       3,300       7,300       17,060       10,300       3,300       7,300           114,180
Fund
     Collection Expenses

                                                                                                                                                                                                              ~I
        Thompson Reuters                              3,000                                                         3,000                                            3,000                                                  9,000
        Experian                                        100                                                                                                                                                                   100
     General & Administrative
        FATCA                                          570          570         570         570         570          713         713         713         713          713          713         713         713              8,555
     IT Services & Software
        Box.Net                                                                  45                                                           45                                                45                            135
                                                      3,670         570         615         570         570         3,713        713         758         713         3,713         713         758         713             17,790

Other                                                 5,000       5,000        5,000       5,000       5,000        5,000       5,000       5,000       5,000        5,000        5,000       5,000       5,ooo   I        65,000

        Total Other Operating Disbursements       $15,970     $ 22,630 $12,41S         $ 8,870 $ 12,870 $ 25,773 $12,513 $ 9,058 $13,013 $ 25,773 $16,013 $ 9,058 $ 13,013 I $ 196,910




                                                                                                                                                                                                                                    2
                                        Case 2:19-cv-02188-DSF-MRW Document 33 Filed 05/03/19 Page 22 of 22 Page ID #:399
                                                                                                                                                                                                                                  DRAFT -Subject to Change


Direct l ending Investme nts

                                                                                                                                                                                                                     ~        DIRECT LENDING
Cash Flow Forecast
                                                                                                                                                                                                                              INVE-ST""ENTS
Ordinary Course Professional Disbursements
$in OOO 's


                                                                          Approved Monthly
                      Professional                     Description              Amount           Payment Frequency
Fund
                          111                    Fund Administration       $          45,000 Monthly                            15   $           $     $         $          $   15   $     $     $     $         $   15                             45
     Onus Fund Services
     Millennium Trust Comoanv
                                  111            Fund Custody              $         100,000 Quarterly                          68                                     66                                                                          134
     Reserve Capital Group, LLC                  Legal - Recovery          $           5,000 Month ly                                                                   5                                                                            15
     Saul Ewing Arnstein & Lehr LLP              Legal - Recovery          $          30,000 Month ly                           30                                     30                                   30                                      90
     Stites & Harbison, PLLC                    Legal - Co llections       $            1,000 Monthly                            1                                      1                                    1                                        3
     The Dushkin Law Firm                       Legal - Collections        $            1,000 Monthly                            1                                      1                                    1                                        3
     Harney Westwood & Riege ls LLP             Legal - Fund Counsel       $          10,000 Monthly                            10                                     10                                   10                                      30
     Lee and Ko Law                             legal - Fund Counsel       $           5,000 Month ly                                                                                                        5                                       15
     Thompson Coburn LLP                        Lega l - Fund Counsel      $          25,000 Month ly                           25                                     25                                   25                                      75
     Gibson, Dunn & Crutcher LLP                Lega l - Fund Counsel      $          10,000 Month ly                           10                                     10                                   10                                      30
     Meritt Hock & Hamroff LLP                  Legal - Walsh Recovery     $           5,000 Monthly                             5                                      5                                    5                                       15
                                                                                                                               175                                   158        15                          92       15                            455
GP
   rlL-
      u-ca_s_
            , _
              H_o_
                 rs-fa-11-
                         . -
                           M-u-r-
                                ph
                                 _y_&~P-
                                       i n_d_r_
                                              o-h,-L-L-
                                                      P ~~IA_c_c_o-
                                                                  un-t-in-g~~~~~l-$~~~~5-.-
                                                                                          o-oo
                                                                                             -,.IM
                                                                                                 ~ o-
                                                                                                    n-th-ly~~~~---.,
                                                                                                                                                                                                                                                    15
     PKC Kuebler, APC                           !Accounting               I$           1,000 IMonthly                                                        4                                                                                       4
     Constangy, Brooks, Smith & Prophete, LLP   ILegal - Employment       I$           5,000 IMonthly                                                                                                                                               15
                                                                                                                                           10                4                  10                          10                                      34

                                                                                                                              175    $     10    $   - $     4       158        25       - $   - $   - $   102       15   $       - $          $   489



[1] Forecasted amounts paid to Opus and MTC are partially based on the draft 12/31/18 NAV. The fee structure and continued use of services are currently being renegotiated.
Note : Ordinary Course profess ional disbursements are presented on a monthly accrual bas is.
The fo ll owing professionals have been excluded from the 13 week cash flow forecast as the associated collection has bee n forecasted as $0 .
     BARR Credit Services, Inc.                 Legal - Collections         35% of Recovery     Upon Cash Collection
     Eandi Law Group APC                        Legal - Collections         28% of Recovery     Upon Cash Co llection
     Parker. Simon & Kokolis, LLC               Legal - Collections         20% of Recovery     Upon Cash Co llection
